I concur in the majority's award to plaintiff for the 15% permanent functional impairment to his back and the decision to deny payment by defendants for the unauthorized medical treatment and evaluations. However, this was an accepted claim in which defendants have paid temporary total disability compensation, temporary partial disability compensation and medical expenses pursuant to a Form 63 filed on June 21, 2000. The majority finds that plaintiff is not entitled to future medical treatment for his compensable injury. I respectfully disagree and feel plaintiff is entitled to future medical care under N.C. Gen. Stat. § 97-25.
As the result of the April 28, 2000 injury by accident, plaintiff continues to experience severe back pain and radiculopathy related to his compensable injury by accident. In that this is an accepted claim, I feel plaintiff should be allowed continuing compensation for any necessary medical treatment related to the compensable back injury. Therefore, I must respectfully dissent in part from the Opinion and Award of the majority.
                                  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER